Order, Supreme Court, New York County (Carol R. Edmead, J.), entered August 15, 2007, which granted the motions of third-party defendant Empire State Fuel Oil Corp. (Empire Fuel) and third third-party defendant Abetta Boiler & Welding Service, Inc. (Abetta Boiler) for summary judgment dismissing the third-party complaints and all cross claims as against them, unanimously affirmed, without costs.
Summary judgment was properly granted in favor of Empire Fuel and Abetta Boiler in this action where plaintiff was injured when she lost her balance and fell in the shower when there was a sudden increase in the hot water temperature and water pressure. The building owner and property manager, defendants Wadsworth Associates 9 and Aragona Management Group (appellants) did not have a service contract with either Empire Fuel or Abetta Boiler to maintain or service the building’s boiler, and “[i]n the absence of a contract for routine or systematic maintenance, an independent repairer/contractor has no duty to install safety devices or to inspect or warn of any purported defects” (Daniels v Kromo Lenox Assoc., 16 AD3d 111, 112 [2005]).
*511The evidence also fails to establish negligence by either Empire Fuel or Abetta Boiler in the services they performed on the subject boiler (see Kleinberg v City of New York, 27 AD3d 317 [2006]). Appellants’ contention that Abetta Boiler’s replacement of a corroded boiler coil less than a week prior to plaintiff’s accident warranted an adjustment of the mixing valve, is unsupported by evidence that such coil was corroded, and, in any event, complaints regarding fluctuations in the water temperature and pressure were lodged well before Abetta Boiler’s work on the boiler. Abetta Boiler was only hired to replace the coil, and there was no evidence that the newly installed coil was defective, or improperly installed. Concur—Lippman, EJ., Friedman, Sweeny and Moskowitz, JJ. [See 2007 NY Slip Op 32509(U).]